Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 1 of 33




                    Exhibit 14
          Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 2 of 33
                           Covidien's Non-Taxable Trial Expenses

                                                                               Trial Airfare
                                                               Supporting
                                                                            Expenses Requested
                                                               Document
Event                                          Traveler                           (Total)
05/13/2019 Airline ticket to trial           Emily E. Niles    Exhibit 14-A      $236.30
05/13/2019 Airline ticket returning from
trial                                       Emily E. Niles     Exhibit 14-B      $275.30
05/13/2019 Airline ticket to trial         Munir R Meghjee     Exhibit 14-C       $63.30
05/13/2019 Airline ticket returning from
trial                                      Munir R Meghjee     Exhibit 14-D      $737.30
05/13/2019 Airline ticket to trial         Patrick P. Arenz    Exhibit 14-E       $89.30
05/13/2019 Airline ticket to trial         Patrick P. Arenz    Exhibit 14-F      $193.30
05/13/2019 Airline ticket returning from
trial                                       Patrick P. Arenz   Exhibit 14-G      $414.30
05/13/2019 Airline ticket returning from
trial                                         Tony Hoppa       Exhibit 14-H      $375.60
05/13/2019 Airline ticket to trial         William E. Manske   Exhibit 14-I      $429.60
05/13/2019 Airline ticket returning from
trial                                      William E. Manske   Exhibit 14-J      $305.00
                                                                       Total    $3,119.30
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 3 of 33




                 Exhibit 14-A
                                                                                                                         Created 4/26/2019 5:21 PM CDT
                  Case 1:16-cv-12410-NMG Document    352-14
                                             Travel One, Inc. Filed 01/10/20 Page 4 of 33
                                                                              2001 Killebrew Drive
                                                                                   Suite 305
                                                                            Bloomington, MN 55425

                         If email attachments are not compatible with your company calendar configuration, click on the links below to add to your calendar.
                                                                        For a single calendar entry click here
                                                                            Travel Itinerary
                                                              Agency Booking Confirmation Number: NGY266
Passenger Names
NILES/EMILY ELIZABETH ­ BILLABLE 026118.0070

Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
Delta Airlines ­ Flight Number 2549                                                                                                               Confirmation: G8DNRW
    Departure: Sun, 05/5/2019 12:50 PM                        Arrival: Sun, 05/5/2019 4:50 PM                            Equipment: 739
    Departure City: Minneapolis, MN (MSP)                     Arrival City: Boston, MA (BOS)                             Meal: Refreshments Available For Purchase
    Departing Terminal: 1                                     Arrival Terminal: A                                        Travel Time: 03 Hours, 00 Minutes
    Status: Confirmed                                         Class of Service: K ­ MAIN CABIN                           Add flight to Calendar
                                                                                                                         Baggage Info
                                                                                                                         Weather

    Miles: 1122

    Seat Assignments:NILES/EMILY ELIZABETH ­ 21D

Invoice Detail
                                                          Base               Tax               GST               HST             QST

    Name: NILES/EMILYELIZABETH
    Delta Airlines Ticket: 0067302088897                206.51             29.79               0.00              0.00            0.00
                                                                                                                                                               Amount: $236.30
    Invoice Number: 460424
    Amount: $236.30

    AX Ending in: 1001
    Service Fee: 8900774405961                           31.00              0.00              0.00               0.00            0.00
                                                                                                                                                                Amount: $31.00

    Amount: $31.00

    AX Ending in: 1001
    Totals:                                             237.51             29.79               0.00              0.00            0.00

                                                                                                                                                         Total Fare:USD $267.30
    Approximate cost per air mile 0.21
Frequent Flyer Info
DL DL 6409813448

General Remarks
PENALTIES AND RESTRICTIONS MAY APPLY TO CHANGES.
CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
THE TICKET VALUE WILL BE FORFEITED.
CB /AGENT CLAIMED
U01/BKD 26APR
RECOMMENDED CHECK IN TIMES­MOST FLIGHTS 2 HOURS EARLY.
INTERNATIONAL FLIGHTS 3 HRS EARLY.
ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE
.
DURING BUSINESS HOURS CALL 952­278­1104
DURING BUSINESS HOURS CALL 844­825­9331
EMERGENCY AFTER HOURS 800­669­1583 CODE XPY8V
EMERGENCY AFTER HOURS COLLECT 817­358­8606
TRAVEL ONE EMAIL­RKTRAVEL
TRAVELONEINC.COM
.
IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
TRAVEL ONE TO PROCESS TICKET CANCELLATION
.
.
**PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
**THIS IS COVERED BY THE FIRM**
CLIQUSER­ENILES*ROBINSKAPLAN.COM

Be sure to check out this link for The US Department of Transportation's Hazardous Materials Mandated Requirements found on Travel One Inc's Website.
Click Here
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 5 of 33




                 Exhibit 14-B
        Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 6 of 33                                                     5/23/2019 4:04 PM COT

                                                                               Travel One, Ine.
            TRAVEL ONE,Nc.                                                 2001 Killebrsw Drive
                                                                                  Suite 305
                                                                         Bloomington. MN SS42S
                    A OOP TnvHAflUUI*

                       ir •maiT atiiertmamt art noi carrtpauOla iviinyour campany ealandar conppiirattan. cbck on via Imka balow To add la your calandar.
                                                                     Fora anTpTa catandar anlry edek bata
                                                                              Travel lUnarary
                                                            Agency Booking Conrirmallon Number. 2VQV4U
iPassenger Names
 ILES/EMILY ELIZABETH • BILLABLE 026118.0070

 Ptease review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
 Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
 Delia Airlines - Flight Number 2776                                                                                                             Confirmation: GZUIDA

   Departure: Fr.OSJ24/20t9 11 40 AM                        Arrival: Fri. 05/24,2019 1'48PM                           Equipment 321
   Departure City: Boston. MArBOSi                          Arrival City: Minneapolis. MN tMSPi                        Meal: Relresbrnenis Available For Purcnase
   Departing Terminal: A                                    Arrival Tarmlnai: 1                                       Travel Time:03 Hours. 08 MInules
   SUlua: Confrmed                                          Class of Service: K - MAIN CABIN
                                                                                                                      Bapgapa Info
                                                                                                                      Weather


   Mllaa: 1121


  Seat AssignmentsiNILES/EMILY ELIZABETH - 18F
  •"CURRENTLY ONLY WINDOW SEATING AVAILABLE.*"
Invoice Detail

                                                       Base               Tax              GST               HST              QST


  Name: NILES/EMILYELIZABETH
  Delta Airlines Ticket: 0067303353244                242.79             32.51             0.00             0.00              ''•®°                         Amount 5275.30
  Invoice Number 470984

  Amount: 5275.30

  AX Ending In: 1001
  Service Fee: 8900774701649                           31.00              O.OO             0.00             0.00
                                                                                                                              °                              Amount 531.00
  Amount 531.00

  AX Ending In: 1001
  Totals;                                             273.79             32.51             0.00             0.00              0.00


                                                                                                                                                      Total Fare:USD 5306.30

  Approximate cost par air mile 0.25
IproquBnt Flyer Info
 DL 016409813448

I General Remarks
 PENALTIES AND RESTRICTIONS MAY APR.Y TO CHANGES.
 CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
 THE TICKETVAIUE WILL BE FORFEITED.
 CBrAGENT CLAIMED
 UOI/BKD 23MAY
 RECOMMENDED CHECK IN TIMES-MOST FLIGHTS 2 HOURS EARLY.
 INTERNATIONAL FLIGHTS 3 HRS EARLY.
 ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE


 DURING BUSINESS HOURS CALL 952-278-1104
 DURING BUSINESS HOURS CALL 644-825-9331
 EMERGENCY AFTER HOURS 800-689-1583 CODE XPY8V
 EMERGENCY AFTER HOURS COLLECT 817-358-8606
 TRAVEL ONE EMAIL-RKTRAVEL
 TRAVELONEINC.COM


 IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
 TRAVEL ONE TO PROCESS TICKET CANCELLATION



 "PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
 •THIS IS COVERED BY THE FIRM"
 CLIQUSD?-€NILES*ROBINSKAPLAN.COM

 Be aura to chackout Ihla link for Tba US Department ofTransponalion'a Hazarfloui Malerlaie Mandated RDflulremenIa found on Travel Oneine's Wabelie.
  mink Here
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 7 of 33




                 Exhibit 14-C
       Case 1:16-cv-12410-NMG Document    352-14 Filed 01/10/20 Page 8 of 33
                                   Travel One, Inc.
                                                                                                                      CreiKd \l27liaM 11:24 AUCST



 ^2|TRAVELONE                                                               2001 Klllebrew Drive
                                                                                   Sulle 305
                       A BCD
                                                                          Bloominglon. MN S542S

                        If tmiil Jllecfimenu 4r» nat compaliDlawiin vaur ceoipany catandar cenriauralian, iUtx an ma Imka balow la adQ la yaui calvndar.
                                                                     For a »ir^9la calandar anlry cliek hare
                                                                          Travel Itinerary
                                                            Agency Booking Conrirmalion Number: aPMOCJ
iPassonaer Names
  EGHJEpmUNIR REZA - BILLABLE 025118.0070

 Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepances.
 Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
 Delta Airlines • Flight Number 21S4                                                                                                                 Confirmation; H3X74N
   Departur#: Tue.02/19/2019 6:50 AlA                       Arrival: Tue.02/19/2019 10 45 AM                          Equipment: 320
   Dsparture City: Minneapolis. MN (MSPl                    Arrival Citv: Boston. MA(ROSl                             Meel: Rolreshmenls Avallnble For Purcnase
   Departing Terminal: 1                                    Arrival Terminal: A                                       Travel Time: 02 Hours. 55 Mimiies
   Status; Conlirmed                                        Class of Service: V •Economy                              Aflr) lliqhl Ir. (■.nlnnilar

                                                                                                                      Weainer



   Miles: 1122

   Seat At8lgnmenls:MEGHJEE/MUNIR REZA • 16D

■ invoice Detail
                                                        Base              Tax               GST                HST            QST


  Name: MEGHJEE/MUNIRREZA
  Delta Airlines Ticket; 0067297107456                 45.58             17.72              0.00               0.00           0.00
  Invoice Number 419637
                                                                                                                                                              Amount $83.30

  Amount $63.30

  AX Ending In 1001
  Service Fee: 8900773338564                           31.00              0.00              0.00               0.00           0.00
                                                                                                                                                              Amount $31.00

  Amount $31.00

  AX Ending in: 1001
  Totals:                                              76.58             17.72              0.00               0.00           0.00


                                                                                                                                                        Total Fare:USD $94.30
  Approximate cost per ait iiule i3 U6
 Frequent Flyer Info


Qeneral Remarks

 PENALTIES AND RESTRICTIONS MAY APPLY TO CHANGES.
 CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
 THE TICKET VALUE WILL BE FORPErTED.
 CB/AGENT CLAIMED
 U01/5KD22JAN

 RECOMMENDED CHECK IN TIMES-MOST FLIGHTS 2 HOURS EARLY.
 INTERNATIONAL FLIGHTS 3 HRS EARLV,
 ARRIVE AT GATE 45MINS PRIOR TO DEPARTURE


 DURING BUSINESS HOURS CALL 952-278-1104
 DURING BUSINESS HOURS CALL 844-825-9331
 EMERGENCY AFTER HOURS 800-669-1583 CODE XPY6V
 EMERGENCY AFTER HOURS COLLECT 817.358-8606
 TRAVEL ONE EMAIL-RKTRAVEL
 TRAVELONEINC.COM


 IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
 TRAVEL ONE TO PROCESS TICKET CANCELLATION



  "PLEASE DECLINE ALL ADDmONAL CAR INSURANCES
  "THIS IS COVERED BY THE FIRM"
  CLIQUSER-MMEGHJEE'ROBINSKAPLANCOM^
  Bo        to diack out tnia link tor Tb. US Department of Tran,p.rtabon'.Hazardou. Melenala ManOalaO Requlramanla lound on Travel On. lne.Web.lta.
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 9 of 33




                 Exhibit 14-D
                                                                                                                         Created 5/23/2019 3:17 PM CDT
               Case 1:16-cv-12410-NMG Document     352-14
                                           Travel One, Inc. Filed 01/10/20 Page 10 of 33
                                                                              2001 Killebrew Drive
                                                                                   Suite 305
                                                                            Bloomington, MN 55425

                         If email attachments are not compatible with your company calendar configuration, click on the links below to add to your calendar.
                                                                        For a single calendar entry click here
                                                                            Travel Itinerary
                                                             Agency Booking Confirmation Number: MV8MMW
Passenger Names
MEGHJEE/MUNIR REZA ­ BILLABLE 026118.0070

Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
Delta Airlines ­ Flight Number 2776                                                                                                                Confirmation: GYWY8L
    Departure: Fri, 05/24/2019 11:40 AM                       Arrival: Fri, 05/24/2019 1:48 PM                           Equipment: 321
    Departure City: Boston, MA (BOS)                          Arrival City: Minneapolis, MN (MSP)                        Meal: Refreshments Available For Purchase
    Departing Terminal: A                                     Arrival Terminal: 1                                        Travel Time: 03 Hours, 08 Minutes
    Status: Confirmed                                         Class of Service: C ­ MAIN CABIN                           Add flight to Calendar
                                                                                                                         Baggage Info
                                                                                                                         Weather

    Miles: 1121

    Seat Assignments:MEGHJEE/MUNIR REZA ­ 01A
    ***CURRENTLY ONLY WINDOW SEATING AVAILABLE.***
Invoice Detail
                                                          Base               Tax               GST               HST             QST

    Name: MEGHJEE/MUNIRREZA
    Delta Airlines Ticket: 0067303353210                672.56             64.74               0.00              0.00            0.00
                                                                                                                                                               Amount: $737.30
    Invoice Number: 470937
    Amount: $737.30

    AX Ending in: 1001
    Service Fee: 8900774701608                           31.00              0.00              0.00               0.00            0.00
                                                                                                                                                                Amount: $31.00

    Amount: $31.00

    AX Ending in: 1001
    Totals:                                             703.56             64.74               0.00              0.00            0.00

                                                                                                                                                         Total Fare:USD $768.30
    Approximate cost per air mile 0.66
Frequent Flyer Info
DL DL 6491909286

General Remarks
CB /AGENT CLAIMED
U01/BKD 23MAY
RECOMMENDED CHECK IN TIMES­MOST FLIGHTS 2 HOURS EARLY.
INTERNATIONAL FLIGHTS 3 HRS EARLY.
ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE
.
DURING BUSINESS HOURS CALL 952­278­1104
DURING BUSINESS HOURS CALL 844­825­9331
EMERGENCY AFTER HOURS 800­669­1583 CODE XPY8V
EMERGENCY AFTER HOURS COLLECT 817­358­8606
TRAVEL ONE EMAIL­RKTRAVEL
TRAVELONEINC.COM
.
IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
TRAVEL ONE TO PROCESS TICKET CANCELLATION
.
.
**PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
**THIS IS COVERED BY THE FIRM**
CLIQUSER­MMEGHJEE*ROBINSKAPLAN.COM

Be sure to check out this link for The US Department of Transportation's Hazardous Materials Mandated Requirements found on Travel One Inc's Website.
Click Here
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 11 of 33




                  Exhibit 14-E
               Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 12 of 33

Tacheny, Michele M.

From:                                  Arenz, Patrick M,
Sent:                                  Tuesday, January 15, 2019 1:11 PM
To:                                    Tacheny, Michele M.
Subject:                               FW:[EXTERNAL] Fwd: Your Flight Receipt - PATRICK MAUN ARENZ 18FEB19


Flight for trial

Palrick M, Aren/
Robins Kaplan LLP j 800 LaSalle Avenue I Suite 2800 j Minneapolis, MN 55402
p612 349 8591 I f 612 3394181 j PAren2@RobinsKaplan.com j RobinsKaplan.con
Bio: httD://iobinskaplan,com/lawvers/patrick-arenz

From: Patrick Arenz <pmarenz@gmail,com>
Sent: Tuesday, January 15, 2019 1:06 PM
To: Arenz, Patrick M. <PArenz@RobinsKaplan,com>
Subject:[EXTERNAL] Fwd: Your Flight Receipt - PATRICK MAUN ARENZ 18FEB19



           j-orwarded message
From; Delta Air Lines <i^c[taAirl.ines@e.della.com>
Dale; 'I"uc. Jan 15.2019 ai 1 ;05 PM
Subject; Your Flighl Receipt - PATRICK MALIN ARENZ 18FEB19
To; <nmareiiz@,timail-eom>




        Hello, PATRICK MALIN                                                 SkyMlles #*******897


        Your Trip Confirmation #: H2KTHB


           You're all set. If you need to adjust your itinerary, you can make standard changes to your
           flight on delta.com including time, date and destination. Explore all of your options here.


        Mon, 18FEB                       DEPART                             ARRIVE


        DELTA 2333                        MPLS-ST PAUL                      BOSTON, MA
        Main Cabin (X)
                                          5:55pm                            9:40pm
       Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 13 of 33


   TSA CHANGES - ARRIVE EARLY
   Please be aware of the recent changes to TSA screening procedures. Including the requirement
   to place powder-like substances over 12oz./350ml in your checked bag when traveling on an
   international flight to the United States. For more information on powder restrictions, visit
   delta.com.


   In addition to these changes, many airports are experiencing a high volume of travelers,
   resulting in long check-in, baggage drop and security checkpoint lines. Please plan to arrive at
   the airport at least 2 hours prior to your departure when traveling domestically (within the U.S)
   and at least 3 hours prior to your departure when traveling intemationally. We also encourage
   passengers to check-in online at deita.com or via the Fly Delta app to help avoid delays.


   TRAVELING WITH ANIMALS: POLICY UPDATE
   Effective December 18, 2018, to remain compliant with vaccination requirements we are no
   longer accepting trained service or emotional support animals less than four months of age on
   any flight. In addition, tickets purchased on or after December 18th will not allow emotional
   support animals on flights longer than 8 hours. We will refund ticket(s) or waive change fees to
   make alternate arrangements for the animal(s} if needed. Please note that all flights longer
   than 8 hours will prohibit emotional support animals starting February 1, 2019 regardless of
   purchase date.


   RESTRICTED HAZARDOUS ITEMS

   To ensure the safety of our customers and employees, Delta will no longer accept smart
   bags starting January 15, 2018. Smart bags with non-removable lithium-Ion
   batteries will not be permitted as carry-on or checked baggage on any Delta mainline or Delta
   Gjnnection flight. For more information, please visit our News Hub.

   Hoverboards or any lithium battery powered self-balancing personal transportation devices are
   also not permitted as both carry-on and checked baggage.

   Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in carry-on baggage
   only. If your carry-on bag contains these items and is gate checked, they must be removed and
   carried in the cabin. Further information and specific guidelines regarding restricted items can
   be found here.



Passenger Info

NAME                                                       FLIGHT                         SEAT
PATRICK MALIN ARENZ                                        DELTA 2333                      14C
SkyMiles
Diamond

Visit delta.com or use the Fly Delta app to view, select or change your seat.
If you purchased a Delta Comfort-)-'" seat or a Trip Extra, please visit My Trips to access a
receipt of your purchase.



Flight Receipt

Ticket #: 0062354837189

Place of Issue: Delta.com

Ticket Issue Date: 15JAN19
          Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 14 of 33

Ticket Expiration Date: i5JAN20


METHOD OF PAYMENT

                                                                                                             $89.30 USD




CHARGES


Air Transportation Charges

Base Fare                                                                                                      $69.77 USD

Taxes, Fees and Charges

United States - September 11th Security Fee(Passenger                                                            $5.60 USD
Civil Aviation Security Service Fee){AY)

United States - Transportation Tax (US)                                                                          $5.23 USD

United States - Passenger Facility Charge (XF)                                                                   $4.50 USD

United States - Flight Segment Tax (ZP)                                                                          $4.20 USD

TICKET AMOUNT                                                                                                $89.30 USD


NONREF/PENALTY APPLIES

This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some fares may not allow
changes. If allowed, any change to your Itinerary may require payment of a change fee and increased faro. Failure to
appear for any flight without notice to Delta will result in cancellation of your remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded. Additional charges
and/or credits may apply.

Fare Details: MSP DL BOS69.77XAVUAOMJ USD59.77ENO ZP f^SP XF MSP4.S


 Checked Bag Allowance

 The fees below are based on your original ticket purchase. If you qualify for free or
 discounted checked baggage, this will be taken into account when you check in.

   Mon 18 Feb 2019                                   DELTA: MSPQBOS

   CARRY ON                                                                                 SECOND




   FREE
                                                                                            $40USD


                   !for details on baggage enibargos friat may apply to your itinerary.




 Transportation of Hazardous Materials

 Federal law forbids the carriage of hazardous materials aboard aircraft m your luggage or on your person. A
 violation can result in civil penalties. Examples include: Paints, aerosols, lighter fluid, fireworks, torch lighters, tear
 gases and compressed gas cartridges.
         Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 15 of 33


There are special exceptions for small quantities(up to 70 ounces total). For further Information visit
delta.com Restricted Items Section.




NEED MORE MILES? >

Buy and transfer miles on delta.com.




BOOK YOUR SUMMER GETAWAY. >

It's a great time to choose your next escape from more
than 325 destinations on six continents.




I Iwe have partnered with The Nature Conservancy to allow you to offset your carljon emissions from this trip. Go to
dclta.com/sustainability to calculate your C02 emissions and leam more about offsetting.

Terms & Conditions

This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some fares may not allow
changes. If allowed, any change to your itinerary may require payment of a change fee and increased fare. Failure to
appear for any flight without notice to Delta will result In cancellation of your remaining reservation.

Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded. Additional charges
and/or aedits may apply.

Checked Bag Allowance

*0n tTelta operated flights, you may carry on one bag and a small personal Item at no charge.
Delta 0ne'7First/Business Oass weight allowance reverts to 50 lbs for all checked bags beyond regular free
allowance.

At the time of check in with ITelta, SkyMiles Medallion members, SkyTeam Elite & Elite Plus and active US Military
personnel arc eligible for fee waivers and other benefits. For more details, visit delta.com/baggage. Basic
Cardmembers with a Gold, Platinum, or Reserve Delta SkyMiles Credit Card from American Express are eligible for the
first bag fee waiver. More details on the program can be found at delta.com/firstbagfree.
A standard checked bag with Delta may be up to 50 lbs and 62 linear inches(per piece). Additional fees apply for
oversize, overweight, and/or additional pieces of checked baggage. Please review Delta's baggage guidelines for
details. Weight and size restrictions may vary when checking baggage on carriers other than Delta. Contact with the
operating carrier for detailed checked baggage allowances. You must be checked in at the gate by the applicable
check-in deadlines or your reservation may be cancelled. Please review Delta's check-in requirement guidelines for
details. Check-in requirements vary by airline, so If your ticket includes travel on other airlines, please check with the
operating carrier on your ticket.

Do you have comments atrout our service? Please email us to share them.
Conditions of Carriage

/tir transportation on Delta and the Delta Connection® carriers is subject to Delta's conditions of carriage. They
include terms governing for example:
           Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 16 of 33

• Limits on our liability for personal injury or death of passengers, and for loss, damage of delay of goods and
baggage.
•Claim restrictions Including time periods within which you must flie a claim or bring action against us.
•Our right to change terms of the contract.
•Check-in requirements and other rules established when we may refuse carriage.
•Our rights and limits of our liability for delay or failure to perform service including schedule change, substitution of
alternative air carriers or aircraft, and rerouting.
•Our policy on overbooking flights, and your rights if we deny you boarding due to an oversold flight.

These terms are Incorporated by reference into our contract with you. You may view these conditions of carriage on
deita.com, or by requesting a copy from Delta.
You have received this email because you elected to receive your Electronic Ticket receipt sent to you via email. If
you would like to take advantage of other Delta email programs featuring special fares, promotions, information and
flight updates, please visit: dclta.com/cmailprograms or dcita.com/notifications.
This document establishes the creation of your electronic EMD(S)in our computer systems. It docs not constitute a
document of carriage. Where this document is issued for transportation or services other than passenger air
transportation, specific terms and conditions may apply. These terms and conditions may be provided separately or
may be obtained from the Issuing agent.

Copyright Information

This email message and its contents are copyrighted and are proprietary products of Delta Air Lines, Inc. Any
unauthorized use, reproduction, or transfer of this message or its contents, in any medium, is strictly prohibited.

This is a post only email(EMD+). Please do not respond to this message.

© 2019 Delta Air Lines, Inc. All rights reserved.

Privacy Policy

Your privacy is important to us. Please review our Privacy Policy.
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 17 of 33




                  Exhibit 14-F
             Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 18 of 33

Tacheny, Michele M.

From:                          Arenz, Patrick M.
Sent:                          Sunday, April 21, 2019 5:56 PM
To:                            Tacheny, Michele M.
Subject:                        Fwd:[SUSPICIOUS] Fwd: Your Flight Receipt - PATRICK MALIN ARENZ 05MAY19


Esch trial

Patrick M. Arenz
Robins Kaplan LLP

Sent from my iPhone

Begin forwarded message:

        From: Patrick Arenz <Dmarcnzf^mnail.com>
        Date: April 21, 2019 at 5:55:22 PM CDT
        To: "Parcnzrt/^robin.skanlan.com" <Parcnz@robinskaplan.com>
        Subject:|SUSP1C10US1 Fwd: Your Flight Receipt - PATRICK MALIN ARENZ
        05MAY19




                Forwarded message
        From: Delta Air Lines <DcltaAirLines@e.delta.com>
        Date: Sun, Apr 21, 2019 at 5:54 PM
        Subject: Your Fliglil Receipt - PATRICK MALIN ARENZ 05MAY19
        To: <pmarcn7@iimaiI,com>




                      A DE LTA

                      Hello, PATRICK MALIN                                               SkyMiles'#*******897 >

                      Your Trip Confirmation #: HLSX5,}                                   MANAGE MY TRIP >


                        You're all set. If you need to adjust your itinerary, you can make standard changes to your
                        flight on delta.com including time, date and destination. Explore all of your options here.

                        MAKE THE MOST OF YOUR UPCOMING TRIP:

                        DOWNLOAD THE FLY DELTA APP - book a flight, upgrade or change your seats, speed
                                                                                                                 I
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 19 of 33                                              <'



         through security, receive flight status notifications, track your bags and more.
          Downioad now >>



       Sun,05MAY                          DEPART                               ARRIVE

       DELTA 2062                          MPLS-ST PAUL                         BOSTON, MA
       Main Cabin (L)                     5:40pm                               9:26pm



          ISA CHANGES - ARRIVE EARLY

          Please be aware of the recent changes to TSA screening procedures. Including the requirement to
          place powder-like substances over 12oz./350ml in your checked bag when traveling on an
          international flight to the United States. For more information on powder restrictions, visit
          deita.com.


          In addition to these changes, many airports are experiencing a high volume of travelers, resulting
          in long check-in, baggage drop and security checkpoint lines. Please plan to arrive at the airport
          at least 2 hours prior to your departure when traveling domestically (within the U.S) and at least 3
          hours prior to your departure when traveling intemationaiiy. We also encourage passengers to
          check-in online at deita.com or via the Fly Delta app to help avoid delays.


          NEW BRANDED BOARDING ORDER

          Effective January 23, 2019, boarding order will be based on the branded fare you purchased In an
          effort to bring consistency and darity to the gate and boarding experience. Please note your
          branded fare group before boarding. SkyMiies® Medallion® Members and eligible Credit Card
          Members will continue to receive priority boarding. Leam more here.


          RESTRICTED HAZARDOUS UEMS

          To ensure the safety of our customers and employees. Delta will no longer accept smart
          bags starting January 15,2018.Smart bags with non-removable lithium-ion batteries
          will not be permitted as carry-on or checked baggage on any Delta mainline or Delta Connection
          flight. For more information, please visit our News Hub.

          Hoverboards or any lithium battery powered self-balandng personal transportation devices are
          also not permitted as both carry-on and checked baggage.

          Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in carry-on baggage
          only. If your carry-on bag contains these Items and is gate checked, they must be removed and
          carried In the cabin. Further information and spedfic guidelines regarding restricted items can be
          found here.



       Passenger Info

       NAME                                                        FLIGHT                          SEAT
       PATRICK MALIN ARENZ                                         DELTA 2062                      IID
       SkyMiies #*******897
       Diamond

       Visit delta.com or use the Fiy Delta app to view, select or change your seat.
       If you purchased a Delta Comfort+"' seat or a Trip Extra, please visit My Trips to access a receipt
       of your purchase.
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 20 of 33

       Flight Receipt


       Ticket #: 0062368765647

       Place of Issue: Delta.com

       Ticket Issue Date: 21APR19

       Ticket Expiration Date: 21APR20

       METHOD OF PAYMENT

       AX********'**6886                                                                                      $193.30 USD

       Air Transportation Charges

       Base Fare                                                                                                  $166.51 USD

       Taxes, Fees and Charges

       United States - September 11th Security Fee(Passenger Ovii Aviation Security Service $5.60 USD
       Fee)(AY)

       United States - Transportation Tax (US)                                                                         $12,49
                                                                                                                          USD


       United States - Passenger Faciiity Charge (XF)                                                               $4.50 USD
       United States - Fiight Segment Tax (ZP)                                                                      $4.20 USD

       CHARGES

       TICKET AMOUNT                                                                                     /^^19^0USD'
       NONREF/PENALTY APPLIES

       This ticket is non-refundabie uniess the original tidtet was issued at a fully refundable fare. Some fares may not allow
       changes. If allowed, any ctiange to your itinerary may require payment of a change fee and increased fare. Failure to
       appear for any flight without notice to Delta will result in cancellation of your remaining reservation.
       Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded. Additionai diarges
       and/or credits may apply.

       Fare Details; MSP DL BOS166,51U\UUAOM1 USD166.S1END ZP MSP XF MSP4.5


       Checked Bag Allowance

       The fees beiow are based on your orlginai ticket purchase. If you qualify for free or
       discounted checked baggage, Oiis wiii be taken into account when you check in.

         Sun 05 May 2019                                  DELTA: MSP ►BOS


         CARRY ON                                         RRST                                   SECOND


         FREE
                                                          $30^sd                                 ^40USD


           Visit de1ta.com for details on baggage embargos that may apply to your itinerary.
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 21 of 33

       Transportation of Hazardous Materials

       Federal law forbids the carriage of hazardous materials aboard alraaft in your luggage or on your person. A violation
       can result in civil penalties. Examples include: Paints, aerosols, lighter fluid, fireworks, torch lighters, tear gases and
       compressed gas cartridges.

       There are special exceptions for small quantities(up to 70 ourxes total). For further information visit
       delta,com Rcstrictecl Hems Section,




        NEED MORE MILES? >
                                                                                                                 SKYMILES
       Buy and transfer miles on delta.com.

       BOOK YOUR SUMMER GETAWAY. >

       It's a great time to choose your next escape from more than
       325 destinations on six continents.

                                                                                                                        KEEFCLIMBINd

      NEED HELP?                                                                                        AOE LTA %
      Learn how to make ticket changes
      and more at delta.com.                                                                                       GET HELP



       ^ We have partnered with The Nature Conservancy to allow you to offset your
        carbon emissions from this trip. Go to delta,com/sustalnabiiity to calculate your C02
        emissions and learn more about offsetting.

        Terms & Conditions

        This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some fares may not allow
        changes. If allowed, any charge to your itinerary may require payment of a change fee and Increased fare. Failure to
        appear for any flight without notice to Delta will result In cancellation of your remaining reservation.

        Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded. Additional charges
        and/or credits may apply.

        Chedted Bag Allowance

        *0n Delta operated flights, you may carry on one bag and a small personal Item at no charge.

        Delta One"'/Flrst/6uslness Class weight allowance reverts to 50 lbs for all checked bags beyond regular free
        allowance.

        At the time of check in with Delta, SkyMlles Medallion members, SkyTeam Elite & Elite Pius and active US Military
        personnel are eligible for fee waivers and other benefits. For more details, visit delta,com/baggage. Basic
        Cardmembers with a Gold, Platinum, or Reserve Delta SkyMlles Credit Card from American Express are eligible for
        frie first bag fee waiver. More details on the program can be found at delta.com/firstbagfrce,

        A standard checked bag with Delta may be up to 50 lbs and 62 linear Inches(per piece). Additional fees apply for
        oversize, overweight, and/or additional pieces of checked baggage. Please review Delta's baggage guidelines for
        details. Weight and size restrictions may vary when checking baggage on carriers other than Delta. Contact with the
        operating carrier for detailed checked baggage allowances. You must be checked In at the gate by the applicable
        check-In deadlines or your res&vation may be cancelled. Please review Delta's check-In requirement guidelines for
        details. Check-in requirements vary by airline, so if your ticket includes travel on other airlines, please chedt with the
        operating carrier on your ticket.

        Do you have comments about our service? Please email us to share them.

        Conditions of Carriage

        Air transportation on Delta and the Delta Connection® carriers Is subject to Delta's conditions of carriage. They
        Include terms governing for example:
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 22 of 33




                 Exhibit 14-G
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 23 of 33




        A DELTA

        Hello, PATRICK MALIN                                                      SkyMiles'#*******897 >

        Your Trip Confirmation #: GYPKG4                                          MANAGE MY TRIP >


          You're all set. If you need to adjust your itinerary, you can make standard changes to your
          flight on delta.com including time, date and desdnation. Explore all of your options here.

          MAKE THE MOST OF YOUR UPCOMING TRIP:

          DOWNLOAD THE FLY DELTA APP - book a flight, upgrade or change your seats, speed
          through security, receive flight status notifications, track your bags and more.
          Download now > >



        Fri, 24MAY                        DEPART                              ARRIVE

       DELTA 994                          BOSTON, MA                              MPLS-ST PAUL

       First Class (I)                    7:55am                                  10:11am




           NEW BRANDED BOARDING ORDER

           Effective January 23, 2019, boarding order will be based on the branded fare you purchased In an
           effort to bring consistency and clarity to the gate and boarding experience. Please note your
           branded fare group before boarding. SkyMlles® Medallion® Members and eligible Credit Card
           Members will continue to receive priority boarding. Learn more here.


           RESTRICTED HAZARDOUS ITEMS

           To ensure the safety of our customers and employees. Delta will no longer accept smart
           bags starting January IS, 2018. Smart bags wrth non-removable lithium-ion batteries
           will not be permitted as carry-on or checked baggage on any Delta mainline or Delta Connection
           flight. For more Information, please visit our Nev/s Hub.
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 24 of 33


           Hoverboards or any lithium battery powered self-balancing personal transportation devices are
          also not permitted as both carry-on and checked baggage.

           Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in carry-on baggage
           only. If your carry-on bag contains these items and is gate checked, they must be removed and
           carried in the cabin. Further information and specific guidelines regarding restricted items can be
          found here.



        Passenger Info

        NAME                                                  FU6HT                     SEAT
        PATRICK MAUN ARENZ                                    DELTA 994                 Select Seat
        SkyMiles #'*"'"897
        Diamond

        Visit delta.com or use the Fly Delta app to view, select or change your seat.
        If you purchased a Delta Comfort+"* seat or a Trip Extra, please visit My Trips to access a receipt
        of your purchase.


        Flight Receipt

        Ticket #: 0062372039131

        Place of Issue: Delta.com

        Ticket Issue Date; 23MAY19

        Ticket Expiration Date: 23MAY20


        METHOD OF PAYMENT

        AX'********"6886                                                                          $414.30 USD

        Air Transportation Charges

        Base Fare                                                                                   $372.09 USD

        Taxes, Fees and Charges

        United States - September 11th Security Fee(Passenger Civil Aviation Security Service          $5.60 USD
        Fee)(AY)
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 25 of 33




                 Exhibit 14-H
                Case 1:16-cv-12410-NMG Document       352-14 Filed 01/10/20 Page 26 of 33
                                           Travel One, Inc.
                                         2001 Killebrew Drive
            TRAVEL ONE..c
                                                                                  Suite 30S
                                                                         Bloomington, MN 55425
                   4 BCD Travei AthhAie

                      If omail atlachmonis are nsi campatiDle wilh your company calanijar conlisuralion. cliui on the links Salsw lo adfl to your calenOgr.
                                                                     For a single calendar oniry click r^ere
                                                                          Travel Itinerary
                                                           Agency Booking Conrirnralior Number 3QW$V7
iPassengo^ame^
■iOPPA/ANTHONY LOUIS - BILLABLE 02611S.0070

Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
Delta Airlines • Flight Numlier 1366                                                                                   .                           Confirmation: H27BNN

  Departure; Wed. 05/8/2019 9 57 AM                         Arrival; Wed. 05/8/2019 1 52 PM                             Equipment: 321
  DnnarlMfr CItv; Minnpannlis   MNlMSPi                     Arrival City; Boston, MAIBOSI                               Meal: Retieshments Available For Purchase
  Departing Terminal; 1                                     Arrival Terminal: A                                         Travel Time: 02 Hours. 55 Minutes
  Status; Confirmed                                         Class of Service: U - MAIN CABIN                            Add niohl to Calfinriflf
                                                                                                                        Baaaaoe Info




  Miles: 1122

  Seat AssignmontsrHOPPA/ANTHONY LOUIS -'30A

Delta Airlines - Flight Number 15S                                                                                                                 Confirmation: H27BNN

  Doparture: Tbu. 05/23/2019 2:50 PM                        Arrival; Tbu. 05/23/2019 5.06 PM                            Equipment; 321
  Departure City; Boston. MA (BOSt                          Arrival City; Minneapolis. MN IMSPI                         Meal; Refreshments Available For Purchase
  Departing Terminal; A                                     Arrival Terminal; 1                                         Travel Time: 03 Hours. 15 Minutes
  Status: Confirmed                                         Class of Service: I - MAIN CABIN                            Arid night to Calenaar


                                                                                                                        Waalher



  Miles: 1122

  Seat A$slgnmonls;HOPPA'ANTHONy LOUIS • 22A

Invoice Detail



  Name: HOPPA/ANTHONYLOUIS
  Delta Airlines Ticket; 0067302228243                322.79                                                                                                  Amount; $375.60
  Invoice Number: 461453
  Arrtount; S375 60

  AX Ending in 3007
  Service Foe; 8900774430544                           31.00                                                                                                    Amount; $31.00


  Amount; $31.00

  AX Ending in 3007
  Totals:                                             353.79              52.81


                                                                                                                                                         Total Fare:USD $406.60

  Approximate cost per air mite 0.17
 Frequent Flyer Info
 OL DL 6783927715
PENALTIES AND RESTRICTIONS MAY APPLY TO CHANGES.
               Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 27 of 33
CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
THE TICKET VALUE WILL BE FORFEITED.
CB/AGENT CLAIMED
U01/BKD 30APR
RECOMMENDED CHECK IN TIMES^OST FLIGHTS 2 HOURS EARLY.
INTERNATIONAL FLIGHTS 3 HRS EARLY.
ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE


DURING BUSINESS HOURS CALL 952-278-1104
DURING BUSINESS HOURS CALL 844-825-9331
EMERGENCY AFTER HOURS 800-669-1583 CODE XPY8V
EMERGENCY AFTER HOURS COLLECT 817-358-8606
TRAVEL ONE EMAIL-RKTRAVEL
TRAVELONEINC.COM


IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
TRAVEL ONE TO PROCESS TICKET CANCELLATION




"PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
"THIS IS COVERED BY THE FIRM"
CLIQUSER-AHOPPA*ROBINSKAPLAN.COM

Be sure to checK out this link (or The US Department of Transportation's Hazardous Materials Mandated Requirements found on Travel One Inc's Website.
Click Here
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 28 of 33




                   Exhibit 14-I
       Case 1:16-cv-12410-NMG Document 352-14 FiledCreated
                                                    01/10/20              Page
                                                           5/1/2019 9:08 AM CDT 29 of 33
                                                                                   Travel One, Inc.
ea TRAVEL ONE                                    INC,
                                                                                2001 Killebrew Drive
                                                                                      Suite 305
                                                                               Bloomington, MN 55425
                      A 15CD Trove! Affiliate

                         If email attachments are not compatible with your company calendar configuration, click on the links below to add to your calendar.
                                                                          For a single calendar entry click here
                                                                             Travel Itinerary
                                                               Agency Booking Confirmation Number: NSZZ73
Pusan! or Names
MANSKEANILLIAM EARL - BILLABLE 026118.0070

Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
Delta Airlines    -   Flight Number 1366                                                                                                             Confirmation: GEKXVL
  Departure: Tue, 05/7120199:57 AM                             Arrival: Tue, 05/7/2019 1:52 PM                             Equipment: 321
  Departure City: Minneapolis, MN (MSP)                        Arrival City: Boston, MA (DOS)                              Meal: Refreshments Available For Purchase
  Departing Terminal: 1                                        Arrival Terminal: A                                         Travel Time: 02 Hours, 55 Minutes
  Status: Confirmed                                            Class of Service: K - MAIN CABIN                            Add 11011 ia Calendar
                                                                                                                           Beale Pe ill r 0
                                                                                                                           Weather
                                                                                                                                           o
  Miles: 1122

  Seat Assignments:MANSKENVILLIAM EARL - 20C

 Delta Airlines   -    Flight Number 2790                                                                                                             Confirmation: GEKXVL
  Departure: Fri, 05/17/2019 6:38 PM                           Arrival: Fr1, 05/17/2019 8:52 PM                            Equipment: 320
  Departure City: Boston, MA ,(BOS)                            Arrival City: Minneapolis, MN1MSP)                          Meal: Refreshments Available For Purchase
  Departing Terminal: A                                        Arrival Terminal: 1                                         Travel Time: 03 Hours, 14 Minutes
  Status: Confirmed                                            Class of Service: L - MAIN CABIN                            Add nigh; to Calendar
                                                                                                                           Bacnacie Ink
                                                                                                                           moat-
                                                                                                                            aw..swaa.w...ww
  Miles: 1122

  Seat Assignments:MANSKEIWILLIAM EARL - 15C

Invoice Detail                                                     ' •—■-,;-%-r.. h ••• -
                                                           Base                   Tax             GST              HST              QST

  Name: MANSKEANILLIAMEARL
  Delta Airlines Ticket: 0067302290504                    373.02                56.58             0.00             0.00             0.00                            Amount: $429,60
  Invoice Number: 461778
  Amount: $429.60

  AX Ending in: 1009
  Service Fee: 8900774444539                               31.00                 0.00             0.00             0.00             0.00                              Amount: $31.00

  Amount $31.00

  AX Ending in: 1009
  Totals:                                                 404.02                56.58              0.00            0.00             0.00

                                                                                                                                                               Total Fare:USD $460.60
  Approximate cost per air mile 0.19
 Frequent Flyer Info
  DL DL 6605627527
       Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 30 of 33
'General Remarks
PENALTIES AND RESTRICTIONS MAY APPLY TO CHANGES.
CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
THE TICKET VALUE WILL BE FORFEITED.
CB /AGENT CLAIMED
U01/BKD 01MAY
RECOMMENDED CHECK IN TIMES-MOST FLIGHTS 2 HOURS EARLY.
INTERNATIONAL FLIGHTS 3 HRS EARLY.
ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE


DURING BUSINESS HOURS CALL 952-278-1104
DURING BUSINESS HOURS CALL 844-825-9331
EMERGENCY AFTER HOURS 800-669-1583 CODE XPY8V
EMERGENCY AFTER HOURS COLLECT 817-358-8606
TRAVEL ONE EMAIL-RKTRAVEL
TRAVELONEINC.COM


IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
TRAVEL ONE TO PROCESS TICKET CANCELLATION



  PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
 THIS IS COVERED BY THE FIRM**
CLIQUSER-VVMANSKE*ROBINSKAPLAN.COM

Be sure to check out this link for The US Department of Transportation's Hazardous Materials Mandated Requirements found on Travel One Inds Website.
Click Here
Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 31 of 33




                   Exhibit 14-J
     Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 32 of 33



From:              Travel One Inc
To:
Cc:                puck Lon
Subject:           [EXTERNAL] EXCHANGE TRANSACTION MANSKE/WILLIAM EARL 05-24-2019 MINNE
Date:              Wednesday, May 15, 2019 2:29:29 PM
Attachntents:      11152Z7Iudf
                    1     *1    1 11 •.   ■   aL 1 .1.111.   a   1- 1.   •   •        • •   II          hU   U   U      .•
                   1,157 273.1xt


                                                                                                                                    Created 5/15/2019 2:29 PM COT
                                                                                                Travel One, Inc.
                                                                                             2001 Killebrew Drive
                                                                                                   Suite 305
                                                                                            Bloomington, MN 55425

                               If email attachments are not compatible with your company calendar configuration, click on the links below to add to your calendar.
                                                                              Fore single calendar entry click tigra
                                                                                           Travel itinerary
                                                                             Agency Booking Confirmation Number: NSZZ73
Passenger Names
MANSKE/WILLIAM EARL - BILLABLE 026118.0070

 Please review this itinerary for accuracy. Contact your Travel One agent within 24 hours if there are any discrepancies.
 Ticketed itineraries are subject to airline fees and additional charges if changed for any reason.
 Delta Airlines - Flight Number 2790                                                                                                                          Confirmation: GEKXVL

   Departure: Fri, 05/24/2019 6:38 PM                                        Arrival: Fri, 05/24/2019 8:52 PM                        Equipment: 320
   Departure City: Boston, MA fB0S1,                                         Arrival City: Minneapolis, MN IMSP1                     Meal: Refreshments Available For Purchase
   Departing Terminal: A                                                         Arrival Terminal: 1                                 Travel Time: 03 Hours, 14 Minutes
   Status: Confirmed                                                             Class of Service: Q - MAIN CABIN                    Add flioht to Calendar
                                                                                                                                     Elauanoe Info
                                                                                                                                     Matta
                                                                                                                                     IR,
   Miles: 1122

   Seat Assignments:MANSKE/WILLIAM EARL - 16F
   ***CURRENTLY ONLY WINDOW SEATING AVAILABLE.***
 Invoice Detail

                                                                         Base                    Tax             GST         HST            QST

  Name: MANSKE/VVILLIAMEARL
  Delta Airlines Ticket: 0067302971741
                                                                                                                                                                             Amount: $305.00
  Invoice Number: 467630
  Amount: $305.00

  AX Ending in: 1009
  Service Fee: 8900774610796                                             31.00                   0.00            0.00        0.00           0.00
                                                                                                                                                                               Amount: $31.00

   Amount: $31.00

   AX Ending in: 1009
   Totals:                                                               31.00                   0.00            0.00        0.00            0.00


                                                                                                                                                                       Total Fare:USD $336.00
   Approximate cost per air mile 0.00
   All charges will be billed and appear separately on your statement

  Exchange Detail


    New Ticket Number                                0067302971741                  Issue Date: 5/15/2019                                                                New Airfare: $534.60
    Original Ticket Number:                          0067302290504                                                                                                   Original Airfare: -$429.60
                                                                                                                                                              Airline Change Fee: $200.00
    Additional Collect:                              Base: Tax: GST: HST: QST:                                                                                   Amount Charged: $305.00

  Frequent Flyer Info

  DL DL 6605627527

  General Remarks

  PENALTIES AND RESTRICTIONS MAY APPLY TO CHANGES.
  CHANGES MUST OCCUR PRIOR TO DEPARTURE OR
  THE TICKET VALUE WILL BE FORFEITED.
  CB /AGENT CLAIMED
  U01/BKD 01MAY
      Case 1:16-cv-12410-NMG Document 352-14 Filed 01/10/20 Page 33 of 33



RECOMMENDED CHECK IN TIMES-MOST FLIGHTS 2 HOURS EARLY.
INTERNATIONAL FLIGHTS 3 HRS EARLY.
ARRIVE AT GATE 45 MINS PRIOR TO DEPARTURE


DURING BUSINESS HOURS CALL 952-278-1104
DURING BUSINESS HOURS CALL 844-825-9331
EMERGENCY AFTER HOURS 800-869-1583 CODE XPY8V
EMERGENCY AFTER HOURS COLLECT 817-358-8606
TRAVEL ONE EMAIL-RKTRAVEL
TRAVELONEINC.COM


IF YOU ARE UNABLE TO USE THIS TICKET PLEASE ADVISE
TRAVEL ONE TO PROCESS TICKET CANCELLATION



-   *PLEASE DECLINE ALL ADDITIONAL CAR INSURANCES
    THIS IS COVERED BY THE FIRM**
CLIQUSER-WMANSKE*ROBINSKAPLAN.COM

Be sure to check out this link for The US Department of Transportation's Hazardous Materials Mandated Requirements found on Travel One Inds Website.
cita Hem
